      Case 1:19-cv-00021-VSB-BCM Document 313 Filed 01/25/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
DISH NETWORK L.L.C., et al.,                              :                           1/25/2021
                                                          :
                                        Plaintiffs,       :
                                                          :         19-cv-0021 (VSB)
                  -against-                               :
                                                          :              ORDER
ASIA TV USA LTD., et al.,
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X


VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ joint statement regarding the preliminary injunction hearing

scheduled for January 28, 2021, at 10:30 a.m., (the “Statement”). (Doc. 306.) I am also in

receipt of the parties’ letter, dated January 22, 2021, regarding the parties’ positions on live

testimony. (Doc. 308.)

        In the Statement, Defendants request (1) that if the parties present live testimony,

Plaintiffs be required to present Bradford Hammer, and if they do not, that his declaration be

stricken or that the hearing be rescheduled for a later date to allow Defendants sufficient time to

serve him with an appropriate subpoena to appear; (2) that proposed defense witness Leena

Pawar be allowed to testify either live or by declaration; (3) that Defendants be permitted to

introduce additional exhibits not listed in the Statement in order to refute the Jon Hageali

declaration filed with Plaintiffs’ reply; and (4) that Defendants be permitted to introduce

additional exhibits not listed in the Statement in order to refute statements attributed to Mukund

Cairae that are described in Michael Schwimmer’s second declaration submitted with Plaintiffs’

reply. (Id.)
      Case 1:19-cv-00021-VSB-BCM Document 313 Filed 01/25/21 Page 2 of 3




       As to Defendants’ first request, because the parties have not yet agreed as to whether they

intend to present live testimony, I find that a decision regarding Mr. Hammer’s testimony is

premature. This issue is held in abeyance until the parties indicate whether they will present live

testimony.

       Upon review, I find that Mr. Hageali’s declaration introduces specific figures regarding

advertising time provided to DISH that Defendants have not had a meaningful opportunity to

address. (See Doc. 291, Hageali Decl. ¶¶ 4–7.) Defendants are permitted to submit a declaration

from Ms. Pawar for the limited purpose of providing counter-figures that rebut the figures

presented in Mr. Hageali’s declaration. The statements in Ms. Pawar’s declaration regarding

these figures must be supported by documentary evidence, which is to be submitted with the

declaration. The declaration may also reiterate Defendants’ legal argument that the agreements

at issue do not provide Plaintiffs with the advertising time that they claim; however, it cannot

add any arguments that Defendants have not already made.

       Finally, I find that the submission of additional exhibits regarding Mr. Cairae’s

statements that are described in Mr. Schwimmer’s second declaration would not aid the Court in

deciding Plaintiffs’ preliminary injunction motion.

Accordingly, it is hereby

       ORDERED that Defendants’ request regarding the testimony of Mr. Hammer is held in

abeyance until the parties indicate whether they intend to present live testimony.

       IT IS FURTHER ORDERED that Defendants may submit Ms. Pawar’s declaration and

documentary evidence to support that declaration for the limited purpose that I describe above.

       Defendants’ request to submit exhibits not identified in the Statement for the purpose of

refuting Mr. Cairae’s statements that are described in Mr. Schwimmer’s second declaration is
     Case 1:19-cv-00021-VSB-BCM Document 313 Filed 01/25/21 Page 3 of 3




DENIED.

SO ORDERED.

Dated: January 25, 2021
       New York, New York

                                        ______________________
                                        Vernon S. Broderick
                                        United States District Judge
